DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/28/2022.

Claims 1-17 are pending and being examined.  Claim 17 is newly added with no new subject matter being introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires an average particle size D50 of the first, second, and third particles to be in the range of 1 µm to 40 µm.  It also requires a particle diameter of 1 nm or more and 30 nm or less contained in an amount of 40 vol% or more.  It is unclear as to how an average particle size D50 can be in the range of 1-40 µm when more than 40% of the particles have a diameter within the range of 1-30 nm.  For example, if 100% of the particles have a diameter within the range of 1-30 nm, the average particle size D50 would be in the range of 1-30 nm and not 1-40 µm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 5160379) in view of Inaba (US 2013/0294129 A1).
Considering claim 1, Yoshizawa teaches a soft magnetic powder comprising a composition consisting of (Fe1-aMa)100-x-y-z-α-β-ɣCuxSiyBzM’αM”βXɣ (Yoshizawa, Col. 3 lines 19-35, Col. 8 lines 26-47, Col. 11 lines 8-12).  Yoshizawa teaches a can be zero; M’ is at least one element selected from the group consisting of Nb, W, Ta, Zr, Hf, Ti and Mo; M” is selected from a group consisting of V, Cr, Mn, Al, platinum group elements, Sc, Y, rare earth elements, Au, Zn, Sn and Re; X is selected from the group consisting of C, Ge, P, Ga, Sb, In, Be and As; wherein 0.1≤x≤3.0, 0≤y≤30, 0≤z≤25, 0.1≤α≤30, β≤10, ɣ≤10, 5≤y+z≤30 (Yoshizawa, Col. 3 lines 19-35, Col. 8 lines 26-47).  In Yoshizawa’s formula: M is equivalent to applicant’s M’ (M=M’), M”=M’, x=a, y=b, z=c, α=d, β=e, ɣ=f.  Thus, Yoshizawa teaches the claimed composition. 
Yoshizawa teaches at least 50% of the alloy structure being fine crystalline particles having an average particle size of 1000Å (100 nm) or less  and preferably 50-200Å (5-20 nm) (Yoshizawa, Col. 3 lines 35-37, Col. 9 lines 35-48).  A prima facie case of obviousness exists because the claimed range of 1-30 nm in an amount of 40 vol% or more overlaps the range taught by Yoshizawa (see MPEP §2144.05(I)).
Yoshizawa does not explicitly teach the soft magnetic powder comprising first, second, and third particles with each having different particle sizes.
However, Inaba teaches that the presence of a plurality of peaks in the particle size distribution wherein particles of a certain small particle size and particles of a certain great particle size are both present at high frequencies to some degree increases the packing density of the magnetic substance powder with ease and the proportion of the magnetic component is high; the number of peaks may be two, three, or more (Inaba, [0077]-[0080]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use three different particles each having different particle sizes as claimed including first particles having a first particle size that passes through a JIS standard sieve with a sieve opening of 45 µm but does not pass through a JIS standard sieve with a sieve opening of 38 µm, second particles having a second particle size that pass through the JIS standard sieve with a sieve opening of 38 µm but does not pass through a JIS standard sieve with a sieve opening of 25 µm, and third particles having a third particle size that pass through the JIS standard sieve with a sieve opening of 25 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired packing density of the magnetic substance powder with a reasonable expectation of success.
It should be noted that the claim is directed to a soft magnetic powder with the claimed formula and particle size distribution.  The combination of Yoshizawa and Inaba teaches the claimed soft magnetic powder.  Thus, the particles of the soft magnetic powder of Yoshizawa/Inaba would also satisfy the relationship that Hc2/Hc1 is 0.85 or more and 1.4 or less, and Hc3/Hc1 is 0.5 or more and 1.5 or less.
Considering claim 2, it should be noted that the claim is directed to a soft magnetic powder with the claimed formula and particle size distribution.  The combination of Yoshizawa and Inaba teaches the claimed soft magnetic powder.  Thus, it would be expected that the soft magnetic powder of Yoshizawa/Inaba would also satisfy the claimed formula -0.02≤A≤0.05 wherein when a plot area in which a horizontal axis represents the particle diameter and a vertical axis represents the coercive force is set, and data of the first particles, data of the second particles, and data of the third particles are plotted in the plot area, respectively, and also the data are linearly approximated by the least squares method, and a slope of an obtained straight line is represented by A.
Considering claim 3, it should be noted that the claim is directed to a soft magnetic powder with the claimed formula and particle size distribution.  The combination of Yoshizawa and Inaba teaches the claimed soft magnetic powder.  Thus, it would be expected that the soft magnetic powder of Yoshizawa/Inaba would also have a volume resistivity of a green compact in a compacted state of 1 kΩ.cm or more and 500 kΩ.cm or less.
Considering claim 4, Yoshizawa teaches the soft magnetic powder further contains an amorphous structure (Yoshizawa, Col. 9 lines 43-45).
Considering claim 5, Yoshizawa teaches at least 50% of the alloy structure being fine crystalline particles having an average particle size of 1000Å (100 nm) or less  and preferably 50-200Å (5-20 nm) (Yoshizawa, Col. 3 lines 35-37, Col. 9 lines 35-48).  A prima facie case of obviousness exists because the claimed range of 10.1 to 18.5 nm in an amount of 70 vol% or more overlaps the range taught by Yoshizawa (see MPEP §2144.05(I)).
Considering claim 6, it should be noted that the claim is directed to a soft magnetic powder with the claimed formula and particle size distribution.  The combination of Yoshizawa and Inaba teaches the claimed soft magnetic powder.  Thus, the particles of the soft magnetic powder of Yoshizawa/Inaba would also have a Vickers hardness that is 1220 or more and 1420 or less.
Considering claim 7, it should be noted that the claim is directed to a soft magnetic powder with the claimed formula and particle size distribution.  The combination of Yoshizawa and Inaba teaches the claimed soft magnetic powder.  Thus, the particles of the soft magnetic powder of Yoshizawa/Inaba would also have a coercive force of 0.1 Oe or more and 0.5 Oe or less.
Considering claims 8-14, Yoshizawa teaches a powder magnetic core comprising the soft magnetic powder (Yoshizawa, Col. 11 lines 8-15).
Considering claim 15, Yoshizawa teaches a magnetic element (i.e., choke coil) comprising the powder magnetic core (Yoshizawa, Col. 1 lines 10-16).
Considering claim 16, Yoshizawa teaches an electronic device comprising the magnetic element (Yoshizawa, Col. 1 lines 10-16).

Response to Arguments
Applicant’s arguments filed regarding coercive force is not an inherent feature have been fully considered but are not persuasive.
Applicant disagrees with the coercive force being an inherent feature; however, the arguments/evidence supporting this argument are based on the cited references not disclosing the coercive force of the magnetic powder.  Applicant has not provided any argument/evidence showing that coercive force is not an inherent feature of the magnetic powder.  Applicant’s instant specification appears to disclose that coercive force is an inherent feature of the magnetic powder based on the composition and particle size distribution for the magnetic powder.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the prior art references teach/obviate the claimed magnetic powder (i.e., composition and size distribution); thus, the relationship of coercive force amongst different particle sizes would necessarily be possessed by the magnetic powder having the same composition and size distribution as claimed.

Applicant’s arguments filed regarding Yoshizawa is not directed to a soft magnetic powder but is directed to a magnetic ribbon have been fully considered but are not persuasive.
Yoshizawa clearly teaches that his invention can be in the form of a powder (Yoshizawa, Col. 11 lines 1-12) and Applicant’s argument that Yoshizawa is directed to a magnetic ribbon is a narrowing of his teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734